                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO
                               _____________________

MAUREEN DEAKIN, AND ALL
OTHERS SIMILARLY SITUATED,

       Plaintiffs,

v.                                                                        1:17-CV-00773-WJ-KK

MAGELLAN HEALTH, INC.,
MAGELLAN HEALTHCARE, INC.,
MAGELLAN HEALTH SERVICES OF
NEW MEXICO, INC., MERIT
BEHAVIORAL CARE CORPORATION,
& MAGELLAN HSRC, INC.,

       Defendants.

                MEMORANDUM OPINION AND ORDER GRANTING
            PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT
                         TO ADD PARTY AND CLAIMS

       THIS MATTER is before the Court on Plaintiff’s Motion for Leave to Amend Complaint

to Add Party and Claims (“Motion”) (Doc. 114). Having reviewed the parties’ briefing and the

applicable law, the Court finds that the Motion is well-taken and is, therefore, GRANTED.

                                        BACKGROUND

       This is a class action wherein Plaintiff asserts that she, and other employees like her, were

misclassified by Defendants as exempt employees and thus not paid overtime wages for hours

worked in excess of forty per week in violation of the Fair Labor Standards Act (“FLSA”). (Doc.

113 at 1.) This action, like many of those before it, combines the FLSA claims with similar claims

under analogous state laws. Plaintiff Maureen Deakin (“Plaintiff”) has made a claim under New

Mexico state law and proposed newly named Plaintiffs, Rachel Clerge, Cheryl Johnson, Lesly

Mitchell, May Wojcik, and Dale Kessler (“Proposed Newly Named Plaintiffs”), seek to add claims
under Massachusetts, Maryland, Missouri, New York, and Pennsylvania state laws, respectively.1

(See Doc. 114-1.)

         These Plaintiffs, while newly proposed as named plaintiffs, are not “new” to this litigation

in the strictest sense of the word. FLSA class actions are opt-in, as opposed to opt-out, actions.

Compare 29 U.S.C. § 216(b), and Hoffmann-LaRoche, Inc. v. Sperling, 493 U.S. 165, 170 (1989),

with Fed. R. Civ. P. 23. The Proposed Newly Named Plaintiffs have each affirmatively opted-in

and are thus already part of this litigation as members of the FLSA class. (See Docs. 94, 87, 69,

76, 81.) The issue, then, is whether the Court should grant leave to amend to allow these Plaintiffs

to bring state claims on behalf of themselves and their state-specific classes and, if so, whether

those claims would relate back to the filing of the original complaint.

                                                  DISCUSSION

    I.       Amendment is Proper and Not Untimely or Unduly Prejudicial.

         Under the Federal Rules of Civil Procedure, courts are instructed to “freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). The Supreme Court has admonished that “this

mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962). Determining whether to

grant leave to amend a pleading is an exercise in the Court’s discretion. State Distributor’s, Inc.

v. Glenmore Distilleries, Co., 738 F. 2d 405, 416 (10th Cir. 1984). “Refusing leave to amend is

generally only justified upon a showing of undue delay, bad faith or dilatory motive, failure to cure

deficiencies by amendments previously allowed, or undue prejudice to the opposing party, or

futility of amendment, etc.” Castleglen, Inc., et al. v. Resolution Trust Corp., 984 F.2d 1571, 1585

(10th Cir. 1993) (citing Foman, 371 U.S. at 182); see also 3 Moore’s Federal Practice – Civil §



1
 Defendants make a passing reference to the fact that “some of the [opt-in] consents” were filed after the opt-in period.
(Doc. 116 at 2.) However, Defendants do not develop this argument, nor attack the addition of the Proposed Newly
Named Plaintiffs on these grounds. Accordingly, the Court does not address this argument.

                                                           2
15.15 (2019). Here, Defendants aver that Plaintiff’s Motion should be denied as untimely and

unduly prejudicial. The Court addresses each of those arguments in turn.

                  A. Plaintiff’s Motion is Timely.

         In the Tenth Circuit, untimeliness alone has been held a sufficient reason to deny leave to

amend. Frank v. U.S. West, Inc., 3 F.3d 1357, 1365-66 (10th Cir. 1993). Here, Plaintiff filed the

instant motion on May 2, 2019, well before the June 11, 2019, amendment deadline set by the

Court based on the parties’ recommendation in their Joint Status Report. (See Docs. 104 at 2, 107

at 1.) While this case is aged, with the original complaint having been filed over two years ago,

procedurally it is still in its nascency, and discovery has not yet begun.2

         Defendants argue that because Plaintiff’s counsel purportedly made on-the-record

assertions that he would seek to amend and would file leave to amend prior to the deadline, the

instant motion is untimely. (Doc. 116 at 9.) They contend that because the Magistrate Judge

instructed that any known amendments should be filed “promptly,” (Doc. 106 at 1), there has been

“undue delay” in the filing of the motion amend. But in a Joint Status Report from February 2019,

the parties reported that Plaintiff planned to amend the Complaint “to add several state wage law

class action allegations.” (Doc. 104 at 4.) Moreover, Defendants did not object to the proposed

deadline to amend. While Plaintiff’s counsel’s vague and sometimes inconsistent assertions about

Plaintiff’s intended amendments may have been confusing, the Court does not find that they were

made in bad faith; instead, they were the result of Plaintiff’s counsel’s personal circumstances,



2
  While the Court declines to provide a summary of the procedural history of this case in painstaking detail here, the
Court’s review of the docket shows that Defendants have requested numerous extensions in this case. For example,
Defendants delayed responding to Plaintiff’s Motion for Notice to Potential Plaintiffs and Conditional Certification
for nearly ten months. While those extensions were consented to by opposing counsel and approved by the Court,
Defendants are nonetheless not in a strong position to cite the length of these proceedings as weighing against
amendment, since at least some of those delays were precipitated by Defendants. See Council on Am.-Islamic
Relations Action Network, Inc. v. Gaubatz, 793 F. Supp. 2d 311, 325 (D.D.C. 2011) (explaining that the length of
litigation is not a sufficient justification for denying leave to amend).

                                                          3
which he candidly explained to the Court. (See Doc. 117-1.) In any case, Plaintiff’s desire to

amend to add newly named plaintiffs and state law claims from other states within the agreed to

deadline should be no surprise to Defendants. Indeed, it strikes the Court that Defendants’

argument on this point undermines their prejudice arguments, addressed below, in that Defendants

have clearly known that amendment was forthcoming for months.

       Additionally, Defendants have not pointed to a single case, Tenth Circuit or otherwise,

where a motion for leave to amend filed before the amendment deadline was held to be untimely.

The lone case cited by Defendants on this specific point is a district court case from the Northern

District of West Virginia where the Court was considering a motion for leave to file a fourth

amended complaint after the deadline to amend had passed. See Westfall v. Kendle Int’l, CPU,

LLC, No. 1:05-CV-00118, 2007 WL 486606, at * 5 (N.D. W. Va. Feb. 15, 2007). That is not the

case here. Here, Plaintiff filed for leave to amend well in advance of the amendment deadline.

The Court sees no merit in Defendants’ argument that a motion to amend filed before the deadline

to do so is nevertheless untimely. See Bayview Loan Servicing, LLC v. Boland, No. 08-cv-00566,

2008 WL 4059856, at *2 (D. Colo. Aug. 29, 2008) (finding no evidence of undue delay, prejudice

or bad faith where a plaintiff moved to amend within the deadline set forth by the Court’s

scheduling order); Hull v. Viega, Inc., No. 12-2086, 2014 WL 896621, at *8 (D. Kan. Mar. 6,

2014) (permitting amendment where the case was still in its early procedural stages despite having

been pending for over a year because plaintiffs were “still technically within the window of time

to amend”).

       The Court assumes that the Magistrate Judge took her previous statements into account

when determining the amendment deadline and, being fully advised, set that deadline for June 11,

2019. Defendants point to nothing in the record that demonstrates otherwise and, indeed, concede



                                                4
that the Magistrate Judge set the June 11, 2019 deadline during the same telephonic conference

where she advised that known amendments should be filed “promptly,” indicating that the Court

made an informed decision. (Doc. 116 at 3.) The Court agrees with other courts that the

amendment deadline would be rendered meaningless if a motion to amend filed before the deadline

was held untimely. See Cont’l Cars, Inc. v. Mazda Motor of Am., Inc., Case No. C11-5266 BHS,

2012 U.S. Dist. Lexis 102875, at *4 (W.D. Wash. July 24, 2012). Accordingly, the Court finds

that there was no undue delay by Plaintiff, and the motion was timely filed.

               B. Defendants Will Suffer No Undue Prejudice if Amendment is Allowed.

       The most important “factor in deciding a motion to amend the pleadings, is whether the

amendment would prejudice the nonmoving party.” Minter v. Prime Equipment Co., 451 F.3d

1196, 1207 (10th Cir. 2006). Prejudice is typically found where amendment would unfairly affect

a defendant’s preparation of its defense. Id. at 1208. “Most often, this occurs when the amended

claims arise out of a subject matter different from what was set forth in the complaint and raise

significant new factual issues.” Id. Prejudice can also be demonstrated where a party “was

unfairly disadvantaged or deprived of the opportunity to present facts or evidence which it would

have offered had the . . . amendment[] been timely.” Heyl & Patterson Int’l, Inc. v. F.D. Rich

Hous., Inc., 663 F.2d 419, 426 (3d Cir. 1981). However, where a party has ample notice and an

ample opportunity to respond, that party is not unduly prejudiced. See Bylin v. Billings, 568 F.3d

1224, 1230 (10th Cir. 2009).

       Here, the core subject matter—whether Plaintiffs were properly classified as exempt

employees—remains the same if amendment is allowed. Where this is the case, the Tenth Circuit

has held leave should be granted. See Gillette v. Tansy, 17 F.3d 308, 313 (10th Cir. 1994) (holding

that the district court abused its discretion in not allowing amendment where the new claims



                                                5
tracked the factual background set forth with the original claims); Childers v. Indep. Sch. Dist. No.

1, 676 F.2d 1338, 1343 (10th Cir. 1982) (likewise finding abuse of discretion and stating that the

denial of leave was “particularly egregious . . . because the subject matter of the amendment was

already alleged in the complaint”); and R.E.B., Inc. v. Ralston Purina Co., 525 F.2d 749, 751–52

(10th Cir. 1975) (addressing the issue of amendment on remand less than six weeks before trial

and finding no prejudice when “[t]he amendments did not propose substantially different issues”).

       Defendants further argue that the motion should be denied because amendment will alter

the scope, size, and course of this lawsuit nearly two years after it was first filed. (Doc. 116 at 5.)

But Defendants’ own motion practice is at least partly to blame for the protracted nature of this

case. Further, this argument is only asserted in conclusory terms, without reference to an example

of the specific prejudice Defendants face if amendment is allowed. Whatever expansion of the

case amendment may bring, this Court cannot say that the increased effort and expense which may

be required is unduly prejudicial. See Bylin, 568 F.3d at 1231 (10th Cir. 2009) (explaining that

“the expenditure of time, money and effort alone is not grounds for a finding of undue prejudice”).

       The Court also sees no merit in Defendants’ unsupported claim that amendment alters the

claims and defenses at issue. It appears to the Court that this case turns on the proper classification

of plaintiffs and whether, under that classification, plaintiffs were entitled to overtime. Defendants

decline to explain how the addition of plaintiffs located in different states changes the central

question, and the Court will not speculate on their behalf. Amendment will not drastically alter

Defendants’ theory of the case, as their primary defense is that Plaintiffs were properly classified

as exempt and that they complied will the relevant statutes. (Doc. 104 at 4.) The Court does not

see how this central theory changes with the addition of claims under state law.




                                                  6
       Defendants also point to the opt-in nature of FLSA class actions versus the opt-out nature

of Rule 23 class actions as a reason to deny amendment. Specifically, they argue that Congress

intended to limit the number of plaintiffs in a FLSA class action, an intention which will be

undermined if the Court allows Plaintiffs to pursue a hybrid suit with the FLSA and state law class

actions governed by different procedural rules. (Doc. 116 at 6.) But Defendants point to no

binding authority which prohibits hybrid actions. (Id.) In fact, there is significant authority

reaching the opposite conclusion. See, e.g., Ervin v. OS Rest. Servs., Inc., 632 F.3d 971, 977 (7th

Cir. 2011) (rejecting the argument hybrid actions undermine Congressional policy); Lindsay v.

GEICO, 488 F.3d 416, 424 (D.C. Cir. 2006) (holding that their different procedural requirements

do not render FLSA and state wage law class actions incompatible). Even assuming Defendants

have correctly distilled Congress’ motives, and further assuming that the logical conclusion to be

drawn therefrom is that Congress intended to prohibit hybrid actions, Defendants fail to explain

how a hybrid action operates to unduly prejudice them. Surely defending against a hybrid suit is

a complicated undertaking, but no more so than other complex class action litigation. Accordingly,

the Court finds no specific prejudice to Defendants in allowing amendment.

       Lastly, Defendants contend that the requested amendments will expand discovery. (Doc.

116 at 7.) In support of this argument, Defendants summarily assert that they will have to conduct

a “significant amount of additional discovery.” (Id. at 8 (emphasis added).) But this argument

implies that this case has progressed into discovery, which it has not. The Court does not read the

cases cited by Defendant to hold, as Defendants suggest, that having to conduct more discovery

than if there were no state law claims is prejudicial; rather, the cases indicate that prejudice comes

from having to conduct more discovery than what has already been conducted. See, e.g., McKnight

v. Kimberly Clark Corp., 149 F.3d 1125, 1130 (10th Cir. 1998); Aguilar v. Mgmt. & Training



                                                  7
Corp., Civil No. 16-00050, 2017 WL 3278946, at *4 (finding that any additional discovery would

be prejudicial when discovery was nearly closed and would have to be reopened); Hallissey v. Am.

Online, Inc., No. 99-CIV-3785, 2009 WL 2222739, at 3 (concluding amendment would be

prejudicial when the case had already been litigated for ten years and extensive discovery had

already been conducted). As Defendants concede, the contours of this case are not yet defined.

(See Doc. 116 at 4 (explaining that an agreement has not yet been “reached regarding the scope of

discovery or representative discovery in light of Plaintiff’s intent to file” for leave to amend).)

Accordingly, because the scope of this lawsuit is not yet settled, at this stage of the proceedings

there is no reason why Plaintiff should not be allowed to amend. The strategic considerations

Defendants point to are part and parcel of the ordinary inconveniences that accompany defending

against any complex lawsuit. They do not rise to the level of undue prejudice.

   II.      The Amendments Relate Back.

         Fed. R. Civ. P. 15(c) deals with whether an amendment will be treated as though it was

filed at an earlier date rather than the actual date of filing—that is, whether the amendment “relates

back” to the date the original pleading was filed. Under this rule, an amendment “relates back” to

the date of the original pleading if the “amendment asserts a claim . . . that arose out of the conduct,

transaction, or occurrence set out—or attempted to be set out—in the original pleading.” A Full

Life Hospice, LLC v. Sebelius, 709 F.3d 1012, 1018 (10th Cir. 2013) (citing Mayle v. Felix, 545

U.S. 644, 650 (2005)); see also Fed. R. Civ. P. 15(c)(1)(B). Put another way, an amendment

relates back to the complaint where they both allege the same “general conduct” and “general

wrong.” Norfolk Cty. Ret. Sys. v. Cmty. Health Sys., 877 F.3d 687, 694 (6th Cir. 2017).

Conversely, an amendment does not relate back “when it asserts a new ground for relief supported

by facts that differ in both time and type from those the original pleading set forth.” Id.



                                                   8
       Here, the plain language of Rule 15 supports the relation back of the amendments to the

original pleading because the amendments clearly contemplate the same conduct set out in the

original complaint. The heart of this dispute is whether Plaintiffs were entitled to overtime

compensation. While the new state law claims are pled under different states’ overtime statutes,

both the state law class claims and the FLSA claim related to unpaid overtime for a category of

employees defined by the Class Notice. The claims arise out of the same course of conduct—the

alleged failure to pay overtime to this defined class of employees—set forth in the original

complaint. Thus, if Defendants actions are as alleged, those actions would violate wage law,

federal or state, in the same manner, i.e., the improper classification of Plaintiffs and the

corresponding failure to pay overtime wages. Additionally, the Proposed Newly Named Plaintiffs

are, and have been, members of the original FLSA class. As such, Defendants knew or should

have known that they would be required to defend against those Plaintiffs’ wage claims. See

Plubell v. Merck & Co., 434 F.3d 1070, 1073 (8th Cir. 2006) (reasoning that a newly added

plaintiff was “only ‘newly-added’ in that she became the named class representative” and

explaining that because she was already a putative class member the defendant was on notice of

her claim).

       Defendants suggest that the Court should analyze whether the amendments relate back

under Rule 15(c)(1)(C), which addresses the addition of parties. (See Doc. 116 at 10–12.) While

the plain language of this subsection contemplates only the addition of defendants, in light of the

advisory commentary to the Rule other courts have adopted an analogous approach to the addition

of plaintiffs. See Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1131–32 (11th Cir. 2004).

Although there does not appear to be a definitive test in the Tenth Circuit, some courts have

considered whether or not: (1) the new plaintiff’s claim arises out of the same conduct, transaction



                                                 9
or occurrence set forth in the original complaint; (2) the new plaintiff shares an identify of interest

with the original plaintiff; (3) the defendants had fair notice; and (4) the defendants will be

prejudiced. See Plummer v. Farmers Group, Inc., 388 F. Supp.2d 1310, 1315–16 (E.D. Okla.

2005). The Court finds that test is not applicable here. First, Defendants point to no binding

authority calling for its use, nor has the Court been able to locate any. Second, the test is ill-suited

to the class action context, where all members of the class are parties, albeit unnamed. In this

context, the Proposed Newly Named Plaintiffs are not “new” but rather newly named as

representatives of state law classes. The nature and factual background of the claims in this case

remains unchanged by this designation. Additionally, even if the test above were the applicable

test in this Circuit, the Court finds it would not be applicable here because it contemplates “new”

parties and these Plaintiffs are not new. They have been part of the putative class since the

beginning of this suit and have affirmatively opt-ed in as class members. See Plubell 434 F.3d at

1073 (8th Cir. 2006).

                                          CONCLUSION

       Plaintiff filed her Motion to Amend before the deadline to amend expired.                   The

amendments relate to the same underlying facts as the original complaint, i.e., whether Plaintiff

and others like her were properly classified as exempt and thus not entitled to overtime wages. As

such, Plaintiff’s motion was timely and relates back. Defendants will suffer no undue prejudice if

amendment is allowed. Therefore, Plaintiff’s Motion for Leave to Amend Complaint to Add Party

and Claims (Doc. 114) is GRANTED.

       IT IS SO ORDERED.


                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  10
